
	
		II
		Calendar No. 104
		111th CONGRESS
		1st Session
		S. 1436
		[Report No.
		  111–45]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 9, 2009
			Mr. Dorgan, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for energy and water
		  development and related agencies for the fiscal year ending September 30, 2010,
		  and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the fiscal
			 year ending September 30, 2010, and for other purposes, namely:
		I
			Corps of
		  engineers—civil
			Department of the
		  army
			Corps of engineers—civilThe following appropriations shall be
		  expended under the direction of the Secretary of the Army and the supervision
		  of the Chief of Engineers for authorized civil functions of the Department of
		  the Army pertaining to rivers and harbors, flood and storm damage reduction,
		  shore protection, aquatic ecosystem restoration, and related
		  efforts.
			General InvestigationsFor expenses necessary where authorized by
		  law for the collection and study of basic information pertaining to river and
		  harbor, flood and storm damage reduction, shore protection, aquatic ecosystem
		  restoration, and related needs; for surveys and detailed studies, and plans and
		  specifications of proposed river and harbor, flood and storm damage reduction,
		  shore protection, and aquatic ecosystem restoration projects and related
		  efforts prior to construction; for restudy of authorized projects; and for
		  miscellaneous investigations and, when authorized by law, surveys and detailed
		  studies, and plans and specifications of projects prior to construction,
		  $170,000,000, to remain available until
		  expended.
			Construction, GeneralFor expenses necessary for the construction
		  of river and harbor, flood and storm damage reduction, shore protection,
		  aquatic ecosystem restoration, and related projects authorized by law; for
		  conducting detailed studies, and plans and specifications, of such projects
		  (including those involving participation by States, local governments, or
		  private groups) authorized or made eligible for selection by law (but such
		  detailed studies, and plans and specifications, shall not constitute a
		  commitment of the Government to construction);
		  $1,924,000,000, to remain available until
		  expended; of which such sums as are necessary to cover the Federal share of
		  construction costs for facilities under the Dredged Material Disposal
		  Facilities program shall be derived from the Harbor Maintenance Trust Fund as
		  authorized by Public Law 104–303; and of which such sums as are necessary
		  pursuant to Public Law 99–662 shall be derived from the Inland Waterways Trust
		  Fund, to cover one-half of the costs of construction, replacement,
		  rehabilitation, and expansion of inland waterways projects (including only
		  Chickamauga Lock, Tennessee; Kentucky Lock and Dam, Tennessee River, Kentucky;
		  Lock and Dams 2, 3, and 4 Monongahela River, Pennsylvania; Markland Locks and
		  Dam, Kentucky and Indiana; Olmsted Lock and Dam, Illinois and Kentucky; and
		  Emsworth Locks and Dam, Ohio River, Pennsylvania) shall be derived from the
		  Inland Waterways Trust Fund: Provided, That the Chief of
		  Engineers is directed to use $18,000,000 of the
		  funds appropriated herein for the Dallas Floodway Extension, Texas, project,
		  including the Cadillac Heights feature, generally in accordance with the Chief
		  of Engineers report dated December 7, 1999: 
		  Provided further, That the Chief of
		  Engineers is directed to use $21,750,000 of
		  funds available for the Marlinton, West Virginia Local Protection Project to
		  continue engineering and design efforts, execute a project partnership
		  agreement, and construct the project substantially in accordance with
		  Alternative 1 as described in the Corps of Engineers Final Detailed Project
		  Report and Environmental Impact Statement for Marlinton, West Virginia Local
		  Protection Project dated September 2008: 
		  Provided further, That the Federal
		  and non-Federal shares shall be determined in accordance with the
		  ability-to-pay provisions prescribed in section 103(m) of the Water Resources
		  Development Act of 1986, as amended: Provided further, That
		  the Chief of Engineers is directed to use
		  $2,750,000 of the funds appropriated herein for
		  planning, engineering, design or construction of the Grundy, Buchanan County,
		  and Dickenson County, Virginia, elements of the Levisa and Tug Forks of the Big
		  Sandy River and Upper Cumberland River Project: Provided
		  further, That the Chief of Engineers is directed to use
		  $4,000,000 of the funds appropriated herein to
		  continue planning, engineering, design or construction of the Lower Mingo
		  County, Upper Mingo County, Wayne County, McDowell County, West Virginia,
		  elements of the Levisa and Tug Forks of the Big Sandy River and Upper
		  Cumberland River Project.
			Mississippi river and
		  tributariesFor expenses
		  necessary for flood damage reduction projects and related efforts in the
		  Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized
		  by law, $340,000,000, to remain available until
		  expended, of which such sums as are necessary to cover the Federal share of
		  eligible operation and maintenance costs for inland harbors shall be derived
		  from the Harbor Maintenance Trust Fund: Provided, That the
		  Secretary of the Army, acting through the Chief of Engineers is directed to use
		  $10,000,000 appropriated herein for construction
		  of water withdrawal features of the Grand Prairie, Arkansas,
		  project.
			Operation and maintenanceFor expenses necessary for the operation,
		  maintenance, and care of existing river and harbor, flood and storm damage
		  reduction, aquatic ecosystem restoration, and related projects authorized by
		  law; providing security for infrastructure owned or operated by the Corps,
		  including administrative buildings and laboratories; maintaining harbor
		  channels provided by a State, municipality, or other public agency that serve
		  essential navigation needs of general commerce, where authorized by law;
		  surveying and charting northern and northwestern lakes and connecting waters;
		  clearing and straightening channels; and removing obstructions to navigation,
		  $2,450,000,000, to remain available until
		  expended, of which such sums as are necessary to cover the Federal share of
		  eligible operation and maintenance costs for coastal harbors and channels, and
		  for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of
		  which such sums as become available from the special account for the Corps
		  established by the Land and Water Conservation Act of 1965, as amended (16
		  U.S.C. 460l–6a(i)), shall be derived from that account for resource protection,
		  research, interpretation, and maintenance activities related to resource
		  protection in the areas at which outdoor recreation is available; and of which
		  such sums as become available from fees collected under section 217 of the
		  Water Resources Development Act of 1996 (Public Law 104–303), shall be used to
		  cover the cost of operation and maintenance of the dredged material disposal
		  facilities for which such fees have been collected: Provided,
		  That 1 percent of the total amount of funds provided for each of the programs,
		  projects or activities funded under this heading shall not be allocated to a
		  field operating activity prior to the beginning of the fourth quarter of the
		  fiscal year and shall be available for use by the Chief of Engineers to fund
		  such emergency activities as the Chief of Engineers determines to be necessary
		  and appropriate; and that the Chief of Engineers shall allocate during the
		  fourth quarter any remaining funds which have not been used for emergency
		  activities proportionally in accordance with the amounts provided for the
		  programs, projects or activities.
			Regulatory programFor expenses necessary for administration of
		  laws pertaining to regulation of navigable waters and wetlands,
		  $190,000,000, to remain available until
		  expended.
			Formerly utilized sites remedial action
		  programFor expenses necessary
		  to clean up contamination from sites in the United States resulting from work
		  performed as part of the Nation's early atomic energy program,
		  $140,000,000, to remain available until
		  expended.
			General ExpensesFor expenses necessary for the supervision
		  and general administration of the civil works program in the headquarters of
		  the United States Army Corps of Engineers, and the offices of the Division
		  Engineers; and for the management and operation of the Humphreys Engineer
		  Center Support Activity, the Institute for Water Resources, the United States
		  Army Engineer Research and Development Center, and the United States Army Corps
		  of Engineers Finance Center, $186,000,000, to
		  remain available until expended, of which not to exceed
		  $5,000 may be used for official reception and
		  representation purposes and only during the current fiscal year:
		  Provided, That no part of any other appropriation provided in
		  title I of this Act shall be available to fund the civil works activities of
		  the Office of the Chief of Engineers or the civil works executive direction and
		  management activities of the division offices: Provided
		  further, That any Flood Control and Coastal Emergencies appropriation
		  may be used to fund the supervision and general administration of emergency
		  operations, repairs, and other activities in response to any flood, hurricane,
		  or other natural disaster.
			Office of assistant secretary of the army
		  (civil works)For the Office
		  of Assistant Secretary of the Army (Civil Works) as authorized by 10 U.S.C.
		  3016(b)(3), $5,000,000, to remain available
		  until expended.
			Administrative provisionThe Revolving Fund, Corps of Engineers,
		  shall be available during the current fiscal year for purchase (not to exceed
		  100 for replacement only) and hire of passenger motor vehicles for the civil
		  works program.
			General provisions, corps of
		  engineers—civil
			101.(a)None of the funds provided in title I of
			 this Act, or provided by previous appropriations Acts to the agencies or
			 entities funded in title I of this Act that remain available for obligation or
			 expenditure in fiscal year 2010, shall be available for obligation or
			 expenditure through a reprogramming of funds that:
					(1)creates or initiates a new program,
			 project, or activity;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel for any
			 program, project, or activity for which funds have been denied or restricted by
			 this Act, unless prior approval is received from the House and Senate
			 Committees on Appropriations;
					(4)proposes to use funds directed for a
			 specific activity for a different purpose, unless prior approval is received
			 from the House and Senate Committees on Appropriations;
					(5)augments or reduces existing programs,
			 projects or activities in excess of the amounts contained in subsections 6
			 through 10, unless prior approval is received from the House and Senate
			 Committees on Appropriations;
					(6)InvestigationsFor a base level over
			 $100,000, reprogramming of 25 percent of the
			 base amount up to a limit of $150,000 per
			 project, study or activity is allowed: Provided, That for a
			 base level less than $100,000, the reprogramming
			 limit is $25,000:Provided
			 further, That up to $25,000 may be
			 reprogrammed into any continuing study or activity that did not receive an
			 appropriation for existing obligations and concomitant administrative
			 expenses;
					(7)ConstructionFor a base level over
			 $2,000,000, reprogramming of 15 percent of the
			 base amount up to a limit of $3,000,000 per
			 project, study or activity is allowed: Provided, That for a
			 base level less than $2,000,000, the
			 reprogramming limit is $300,000:
			 Provided further, That up to
			 $3,000,000 may be reprogrammed for settled
			 contractor claims, changed conditions, or real estate deficiency judgments:
			 Provided further, That up to
			 $300,000 may be reprogrammed into any continuing
			 study or activity that did not receive an appropriation for existing
			 obligations and concomitant administrative expenses;
					(8)Operation and maintenanceUnlimited reprogramming authority is
			 granted in order for the Corps to be able to respond to emergencies:
			 Provided, That the Chief of Engineers must notify the House
			 and Senate Committees on Appropriations of these emergency actions as soon
			 thereafter as practicable: Provided further, That for a base
			 level over $1,000,000, reprogramming of 15
			 percent of the base amount a limit of $5,000,000
			 per project, study or activity is allowed: Provided further,
			 That for a base level less than $1,000,000, the
			 reprogramming limit is $150,000:
			 Provided further, That $150,000
			 may be reprogrammed into any continuing study or activity that did not receive
			 an appropriation;
					(9)Mississippi river and
			 tributariesThe same
			 reprogramming guidelines for the Investigations, Construction, and Operation
			 and Maintenance portions of the Mississippi River and Tributaries Account as
			 listed above; and
					(10)Formerly utilized sites remedial action
			 programReprogramming of up
			 to 15 percent of the base of the receiving project is permitted.
					(b)Continuing Authorities
			 ProgramSubsection (a)(1)
			 shall not apply to any project or activity funded under the continuing
			 authorities program.
				(c)Not later than 60 days after the date of
			 enactment of this Act, the Corps of Engineers shall submit a report to the
			 House and Senate Committees on Appropriations to establish the baseline for
			 application of reprogramming and transfer authorities for the current fiscal
			 year: Provided, That the report shall include:
					(1)A table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
					(2)A delineation in the table for each
			 appropriation both by object class and program, project and activity as
			 detailed in the budget appendix for the respective appropriations; and
					(3)An identification of items of special
			 congressional interest.
					102.None of the funds in this Act, or previous
			 Acts, making funds available for Energy and Water Development, shall be used to
			 implement any pending or future competitive sourcing actions under OMB Circular
			 A–76 or High Performing Organizations for the U.S. Army Corps of
			 Engineers.
			103.Within 90 days of the date of the Chief of
			 Engineers Report on a water resource matter, the Assistant Secretary of the
			 Army (Civil Works) shall submit the report to the appropriate authorizing and
			 appropriating committees of the Congress.
				Water Reallocation, Lake Cumberland,
		  Kentucky
				104.(a)In GeneralSubject to subsection (b), none of the
			 funds made available by this Act may be used to carry out any water
			 reallocation project or component under the Wolf Creek Project, Lake
			 Cumberland, Kentucky, authorized under the Act of June 28, 1938 (52 Stat. 1215,
			 ch. 795) and the Act of July 24, 1946 (60 Stat. 636, ch. 595).
				(b)Existing ReallocationsSubsection (a) shall not apply to any water
			 reallocation for Lake Cumberland, Kentucky, that is carried out subject to an
			 agreement or payment schedule in effect on the date of enactment of this
			 Act.
				105.None of the funds in this Act, or previous
			 Acts, making funds available for Energy and Water Development shall be used to
			 award any continuing contract that commits additional funding from the Inland
			 Waterway Trust Fund unless or until such time that a permanent solution
			 long-term mechanism to enhance revenues in the fund is enacted.
			106.Section 592(g) of Public Law 106–53 (113
			 Stat. 380), as amended by section 120 of Public Law 108–137 (117 Stat. 1837)
			 and section 5097 of Public Law 110–114 (121 Stat. 1233), is further amended by
			 striking $110,000,000 and
			 inserting $200,000,000 in lieu
			 thereof.
			107.The project for flood control, Big Sioux
			 River and Skunk Creek, Sioux Falls, South Dakota authorized by section
			 101(a)(28) of the Water Resources Development Act of 1996 (Public Law 104–303;
			 110 Stat. 3666), is modified to authorize the Secretary to construct the
			 project at an estimated total cost of
			 $53,500,000, with an estimated Federal cost of
			 $37,700,000 and an estimated non-Federal cost of
			 $15,800,000.
			108.Section 595(h) of Public Law 106–53 (113
			 Stat. 384), as amended by section 5067 of Public Law 110–114 (121 Stat. 1219),
			 is further amended by—
				(1)striking the phrase
			 $25,000,000 for each of Montana and New
			 Mexico and inserting the following language in lieu thereof:
			 “$75,000,000 for Montana,
			 $25,000,000 for New Mexico”; and
				(2)striking
			 $50,000,000 and inserting
			 $100,000,000 in lieu
			 thereof.
				109.The project for flood damage reduction, Des
			 Moines and Raccoon Rivers, Des Moines Iowa, authorized by section 1001(21) of
			 the Water Resources Development Act of 2007 (121 Stat. 1053), is modified to
			 authorize the Secretary to construct the project at a total cost of
			 $16,500,000 with an estimated Federal cost of
			 $10,725,000 and an estimated non-Federal cost of
			 $5,775,000.
			110.The project for flood damage reduction,
			 Breckenridge, Minnesota, authorized by section 320 of the Water Resources
			 Development Act of 2000 (Public Law 106–541; 114 Stat. 2605), is modified to
			 authorize the Secretary to construct the project at a total cost of
			 $39,360,000 with an estimated Federal cost of
			 $25,000,000 and an estimated non-Federal cost of
			 $14,360,000.
			111.Section 122 of title I of division D of the
			 Consolidated Appropriations Resolution, 2003 (Public Law 108–7; 117 Stat. 141)
			 is amended by striking
			 $10,000,000 and inserting
			 $27,000,000 in lieu
			 thereof.
			112.The Secretary of the Army is authorized to
			 carry out structural and non-structural projects for storm damage prevention
			 and reduction, coastal erosion, and ice and glacial damage in Alaska, including
			 relocation of affected communities and construction of replacement facilities: 
			 Provided, That the non-Federal
			 share of any project carried out pursuant to this section shall be no more than
			 35 percent of the total cost of the project and shall be subject to the ability
			 of the non-Federal interest to pay, as determined in accordance with 33 U.S.C.
			 2213(m).
			113.Section 3111(1) of the Water Resources
			 Development Act, 2007 (Public Law 110–114; 121 Stat. 1041) is amended by
			 inserting after the word before, the following: “, on and
			 after”.
			114.The flood control project for West
			 Sacramento, California, authorized by section 101(4), Water Resources
			 Development Act, 1992, Public Law 102–580; Energy and Water Development
			 Appropriations Act, 1999, Public Law 105–245, is modified to authorize the
			 Secretary of Army, acting through the Chief of Engineers, to construct the
			 project at a total cost of $53,040,000 with an
			 estimated first Federal cost of $38,355,000 and
			 an estimated non-Federal first cost of
			 $14,685,000.
				(rescission)
				115.The amount of
			 $2,100,000 made available in division C, of
			 Public Law 111–8, under the heading Mississippi River and
			 Tributaries for site restoration of the St. Johns Bayou-New Madrid
			 Floodway, Missouri, project less any funds needed for contract termination, are
			 hereby rescinded and $2,100,000 is appropriated
			 under the heading Mississippi River and Tributaries for the
			 Mississippi Channel Improvement, Arkansas, Illinois, Kentucky, Louisiana,
			 Mississippi, Missouri, and Tennessee construction project.
				(rescission)
				116.The amount of
			 $1,800,000 made available in division C, of
			 Public Law 111–8, under the heading Construction, General for
			 site restoration of the St. Johns Bayou-New Madrid Floodway, Missouri, project
			 less any funds needed for contract termination, and are hereby rescinded and
			 $1,800,000 is appropriated under the heading
			 Construction, General for section 206 (Public Law 104–303),
			 Aquatic Ecosystem Restoration, as amended.
			II
			Department of the
		  interior
			Central utah
		  project
			Central utah project completion
		  accountFor carrying out
		  activities authorized by the Central Utah Project Completion Act,
		  $40,300,000, to remain available until expended,
		  of which $1,500,000 shall be deposited into the
		  Utah Reclamation Mitigation and Conservation Account for use by the Utah
		  Reclamation Mitigation and Conservation Commission. In addition, for necessary
		  expenses incurred in carrying out related responsibilities of the Secretary of
		  the Interior, $1,704,000, to remain available
		  until expended. For fiscal year 2010, the Commission may use an amount not to
		  exceed $1,500,000 for administrative
		  expenses.
			Bureau of reclamationThe following appropriations shall be
		  expended to execute authorized functions of the Bureau of
		  Reclamation:
			Water and related
		  resources
			(including transfers of
		  funds)For management,
		  development, and restoration of water and related natural resources and for
		  related activities, including the operation, maintenance, and rehabilitation of
		  reclamation and other facilities, participation in fulfilling related Federal
		  responsibilities to Native Americans, and related grants to, and cooperative
		  and other agreements with, State and local governments, federally recognized
		  Indian tribes, and others, $993,125,000, to
		  remain available until expended, of which
		  $53,240,000 shall be available for transfer to
		  the Upper Colorado River Basin Fund and
		  $17,936,000 shall be available for transfer to
		  the Lower Colorado River Basin Development Fund; of which such amounts as may
		  be necessary may be advanced to the Colorado River Dam Fund; of which not more
		  than $500,000 is for high priority projects
		  which shall be carried out by the Youth Conservation Corps, as authorized by 16
		  U.S.C. 1706: Provided, That such transfers may be increased or
		  decreased within the overall appropriation under this heading: Provided
		  further, That of the total appropriated, the amount for program
		  activities that can be financed by the Reclamation Fund or the Bureau of
		  Reclamation special fee account established by 16 U.S.C. 460l–6a(i) shall be
		  derived from that Fund or account: Provided further, That
		  funds contributed under 43 U.S.C. 395 are available until expended for the
		  purposes for which contributed: Provided further, That funds
		  advanced under 43 U.S.C. 397a shall be credited to this account and are
		  available until expended for the same purposes as the sums appropriated under
		  this heading: Provided further, That funds available for
		  expenditure for the Departmental Irrigation Drainage Program may be expended by
		  the Bureau of Reclamation for site remediation on a nonreimbursable
		  basis.
			Central valley project restoration
		  fundFor carrying out the
		  programs, projects, plans, habitat restoration, improvement, and acquisition
		  provisions of the Central Valley Project Improvement Act,
		  $35,358,000, to be derived from such sums as may
		  be collected in the Central Valley Project Restoration Fund pursuant to
		  sections 3407(d), 3404(c)(3),
		  and 3405(f)
		  of Public Law 102–575, to remain available until expended:
		  Provided, That the Bureau of Reclamation is directed to assess
		  and collect the full amount of the additional mitigation and restoration
		  payments authorized by section 3407(d) of Public Law 102–575: Provided
		  further, That none of the funds made available under this heading may
		  be used for the acquisition or leasing of water for in-stream purposes if the
		  water is already committed to in-stream purposes by a court adopted decree or
		  order.
			California bay-delta
		  restoration
			(including transfers of
		  funds)For carrying out
		  activities authorized by the Water Supply, Reliability, and Environmental
		  Improvement Act, consistent with plans to be approved by the Secretary of the
		  Interior, $41,000,000, to remain available until
		  expended, of which such amounts as may be necessary to carry out such
		  activities may be transferred to appropriate accounts of other participating
		  Federal agencies to carry out authorized purposes: Provided,
		  That funds appropriated herein may be used for the Federal share of the costs
		  of CALFED Program management: Provided further, That the use
		  of any funds provided to the California Bay-Delta Authority for program-wide
		  management and oversight activities shall be subject to the approval of the
		  Secretary of the Interior: Provided further, That CALFED
		  implementation shall be carried out in a balanced manner with clear performance
		  measures demonstrating concurrent progress in achieving the goals and
		  objectives of the Program.
			Policy and
		  administration
			For necessary expenses of policy,
		  administration, and related functions in the Office of the Commissioner, the
		  Denver office, and offices in the five regions of the Bureau of Reclamation, to
		  remain available until expended, $61,200,000, to
		  be derived from the Reclamation Fund and be nonreimbursable as provided in 43
		  U.S.C. 377: Provided, That no part of any other appropriation
		  in this Act shall be available for activities or functions budgeted as policy
		  and administration expenses.
			Administrative provisionAppropriations for the Bureau of Reclamation
		  shall be available for purchase of not to exceed seven passenger motor
		  vehicles, which are for replacement only.
			General provisions, department of the
		  interior
			201.(a)None of the funds provided in title II of
			 this Act for Water and Related Resources, or provided by previous
			 appropriations Acts to the agencies or entities funded in title II of this Act
			 for Water and Related Resources that remain available for obligation or
			 expenditure in fiscal year 2010, shall be available for obligation or
			 expenditure through a reprogramming of funds that—
					(1)initiates or creates a new program,
			 project, or activity;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds for any program, project,
			 or activity for which funds have been denied or restricted by this Act, unless
			 prior approval is received from the Committees on Appropriations of the House
			 of Representatives and the Senate;
					(4)restarts or resumes any program, project or
			 activity for which funds are not provided in this Act, unless prior approval is
			 received from the Committees on Appropriations of the House of Representatives
			 and the Senate;
					(5)transfers funds in excess of the following
			 limits, unless prior approval is received from the Committees on Appropriations
			 of the House of Representatives and the Senate:
						(A)15 percent for any program, project or
			 activity for which $2,000,000 or more is
			 available at the beginning of the fiscal year; or
						(B)$300,000 for
			 any program, project or activity for which less than
			 $2,000,000 is available at the beginning of the
			 fiscal year;
						(6)transfers more than
			 $500,000 from either the Facilities Operation,
			 Maintenance, and Rehabilitation category or the Resources Management and
			 Development category to any program, project, or activity in the other
			 category, unless prior approval is received from the Committees on
			 Appropriations of the House of Representatives and the Senate; or
					(7)transfers, where necessary to discharge
			 legal obligations of the Bureau of Reclamation, more than
			 $5,000,000 to provide adequate funds for settled
			 contractor claims, increased contractor earnings due to accelerated rates of
			 operations, and real estate deficiency judgments, unless prior approval is
			 received from the Committees on Appropriations of the House of Representatives
			 and the Senate.
					(b)Subsection (a)(5) shall not apply to any
			 transfer of funds within the Facilities Operation, Maintenance, and
			 Rehabilitation category.
				(c)For purposes of this section, the term
			 transfer means any movement of funds into or out of a program,
			 project, or activity.
				(d)The Bureau of Reclamation shall submit
			 reports on a quarterly basis to the Committees on Appropriations of the House
			 of Representatives and the Senate detailing all the funds reprogrammed between
			 programs, projects, activities, or categories of funding. The first quarterly
			 report shall be submitted not later than 60 days after the date of enactment of
			 this Act.
				202.(a)None of the funds appropriated or otherwise
			 made available by this Act may be used to determine the final point of
			 discharge for the interceptor drain for the San Luis Unit until development by
			 the Secretary of the Interior and the State of California of a plan, which
			 shall conform to the water quality standards of the State of California as
			 approved by the Administrator of the Environmental Protection Agency, to
			 minimize any detrimental effect of the San Luis drainage waters.
				(b)The costs of the Kesterson Reservoir
			 Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall
			 be classified by the Secretary of the Interior as reimbursable or
			 nonreimbursable and collected until fully repaid pursuant to the Cleanup
			 Program-Alternative Repayment Plan and the SJVDP-Alternative
			 Repayment Plan described in the report entitled Repayment
			 Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage
			 Program, February 1995, prepared by the Department of the Interior,
			 Bureau of Reclamation. Any future obligations of funds by the United States
			 relating to, or providing for, drainage service or drainage studies for the San
			 Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such
			 service or studies pursuant to Federal reclamation law.
				203.None of the funds appropriated or otherwise
			 made available by this or any other Act may be used to pay the salaries and
			 expenses of personnel to purchase or lease water in the Middle Rio Grande or
			 the Carlsbad Projects in New Mexico unless said purchase or lease is in
			 compliance with the purchase requirements of section 202 of Public Law
			 106–60.
			204.Funds under this title for Drought
			 Emergency Assistance shall be made available primarily for leasing of water for
			 specified drought related purposes from willing lessors, in compliance with
			 existing State laws and administered under State water priority
			 allocation.
			205.Section 9 of the Fort Peck Reservation
			 Rural Water System Act of 2000 (Public Law 106–382; 114 Stat. 1457) is amended
			 by striking ‘‘over a period of 10 fiscal years’’ each place it appears in
			 subsections (a)(1) and (b) and inserting ‘‘through fiscal year 2015’’.
			206.Section 208(a) of the Energy and Water
			 Development Appropriations Act, 2006 (Public Law 109–103; 119 Stat. 2268), is
			 amended—
				(1)in paragraph (1)—
					(A)in the matter preceding subparagraph
			 (A)—
						(i)by striking not more
			 than;
						(ii)by inserting or the National Fish
			 and Wildlife Foundation after University of Nevada;
			 and
						(iii)by inserting The Secretary may
			 provide funds to the National Fish and Wildlife Foundation in advance without
			 regard to when expenses are incurred. The funds shall be subject to the
			 provisions of the National Fish and Wildlife Foundation Establishment Act,
			 excluding subsection (a) of section 10 of the Act (16 U.S.C. 3709(a)).
			 at the end;
						(B)in subparagraph (A), by striking ,
			 Nevada; and and inserting ; and;
					(C)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
					(D)by adding at the end the following:
						
							(C)to design and implement conservation and
				stewardship measures to address impacts from activities carried out—
								(i)under subparagraph (A); and
								(ii)in conjunction with willing
				landowners.
								;
				and
					(2)in paragraph (2), in the matter preceding
			 subparagraph (A), by striking the University and all that
			 follows through beneficial to— and inserting the
			 University of Nevada or the National Fish and Wildlife Foundation shall make
			 acquisitions that the University or the Foundation determines to be the most
			 beneficial to—.
				207.Section 2507(b) of the Farm Security and
			 Rural Investment Act of 2002 (43 U.S.C. 2211 note; Public Law 107–171) is
			 amended—
				(1)in paragraph (1), by striking
			 or at the end;
				(2)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(3)for efforts consistent with researching,
				supporting, and conserving fish, wildlife, plant, and habitat resources in the
				Walker River
				Basin.
						.
				208.Of the amounts made available under section
			 2507 of the Farm Security and Rural Investment Act of 2002 (43 U.S.C. 2211
			 note; Public Law 107–171) (as amended by section 2807 of the Food,
			 Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1818)), the
			 Secretary of the Interior, acting through the Commissioner of Reclamation,
			 shall—
				(1)provide, in accordance with section
			 208(a)(1) of the Energy and Water Development Appropriations Act, 2006 (Public
			 Law 109–103; 119 Stat. 2268), as amended—
					(A)$66,200,000
			 to establish the Walker Lake Basin Restoration Program for the primary purpose
			 of restoring and maintaining Walker Lake, a natural desert terminal lake in
			 Nevada, consistent with protection of the ecological health of the Walker River
			 and its riparian and watershed resources.
					(B)Funds made available under section (1)(A)
			 shall be used to support efforts to preserve Walker Lake while protecting
			 agricultural, environmental and habitat interests in the basin, and be
			 allocated as follows:
						(i)$25,000,000
			 for—
							(I)the implementation of a three-year water
			 leasing demonstration program in the Walker River Basin to increase Walker Lake
			 inflows;
							(II)use in obtaining information regarding the
			 establishment, budget, and scope of a longer-term leasing program;
							(ii)$25,000,000
			 to further the acquisition of water and related interests from willing sellers
			 authorized by section 208(a)(1)(A) of Public Law 109–103 (119 Stat. 2268), as
			 amended;
						(iii)$1,000,000
			 for activities related to the exercise of acquired option agreements and
			 implementation of the water leasing demonstration program, including but not
			 limited to, the pursuit of change applications, approvals, and agreements
			 pertaining to the exercise of water rights and leases acquired
			 thereunder;
						(iv)$10,000,000
			 for associated Walker Lake Basin conservation and stewardship activities,
			 including but not limited to, water conservation and management, watershed
			 planning, land stewardship, habitat restoration, and the establishment of a
			 local, nonprofit entity to hold and exercise water rights acquired by and to
			 achieve the purposes of the Walker Lake Basin Restoration Program; and
						(v)$5,000,000
			 to the University of Nevada, Reno and the Desert Research Institute
							(I)for additional research to supplement the
			 water rights research conducted under section 208(a)(1)(B) of that Act (Public
			 Law 109–103; 119 Stat. 2268) and
							(II)to conduct an annual evaluation of the
			 results of the activities carried out under subsections (i) and (ii) for the
			 purposes of maximizing water conveyances to Walker Lake support and inform the
			 above and related acquisition and stewardship initiatives in the Walker Lake
			 Basin; and
							(vi)$200,000 to
			 support alternative crops and alternative agricultural cooperatives programs in
			 Lyon County, Nevada, that promote significant water conservation in the Walker
			 River Basin.
						(C)Funds allocated under section (1)(A) shall
			 be provided to the National Fish and Wildlife Foundation in advance without
			 regard to when expenses are incurred and be subject to the provisions of the
			 National Fish and Wildlife Foundation Establishment Act, excluding subsection
			 (a) of section 10 of the Act (16 U.S.C. 3709(a)).
					(2)allocate—
					(A)$2,000,000,
			 acting through a nonprofit conservation organization, acting in consultation
			 with the Truckee Meadows Water Authority, for—
						(i)(I)the acquisition of land surrounding
			 Independence Lake; and
							(II)protection of the native fishery and water
			 quality of Independence Lake, as determined by the nonprofit conservation
			 organization; and
							(ii)with respect to any amounts in excess of
			 the amounts required to carry out clause (i)(I), stewardship purposes, to
			 remain available until expended;
						(B)$5,000,000
			 to provide grants, to be divided equally, to the State of Nevada, the State of
			 California, the Truckee Meadows Water Authority, the Pyramid Lake Paiute Tribe,
			 and the Federal Watermaster of the Truckee River to implement the Truckee River
			 Settlement Act, Public Law 101–618; and
					(C)$1,500,000,
			 to be divided equally by the City of Fernley, Nevada and the Pyramid Lake
			 Paiute Tribe, for joint planning and development activities for water,
			 wastewater, and sewer facilities.
					209.Notwithstanding the provisions of section
			 11(c) of Public Law 89–108, as amended by section 9 of Public Law 99–294, the
			 Commissioner is directed to modify the April 9, 2002, Grant Agreement Between
			 Bureau of Reclamation and North Dakota Natural Resources Trust to provide
			 funding for the Trust to continue its investment program/Agreement No.
			 02FG601633 to authorize the North Dakota Natural Resources Trust Board of
			 Directors to expend all or any portion of the funding allocation received
			 pursuant to section 11(a)(2)(B) of the Dakota Water Resources Act of 2000 for
			 the purpose of operations of the Natural Resource Trust whether such amounts
			 are principal or received as investment income: 
			 Provided, That operational
			 expenses that may be funded from the principal allocation shall not exceed 105
			 percent of the previous fiscal year’s operating costs: 
			 Provided further, That the
			 Commissioner of Reclamation is authorized to include in such modified agreement
			 with the Trust authorized under this section appropriate provisions regarding
			 the repayment of any funds that constitute principal from the Trust
			 Funds.
			210.Title I of Public Law 108–361 is amended by
			 striking 2010 wherever it appears and inserting
			 2015 in lieu thereof.
			III
			Department of
		  energy
			Energy
		  programs
			Energy Efficiency and Renewable
		  Energy
			For Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment, and
		  other expenses necessary for energy efficiency and renewable energy activities
		  in carrying out the purposes of the Department of Energy Organization Act (42
		  U.S.C. 7101 et seq.), including the acquisition or condemnation of any real
		  property or any facility or for plant or facility acquisition, construction, or
		  expansion, $2,233,967,000, to
		  remain available until expended: Provided, That, of the amount
		  appropriated in this paragraph, $148,075,000
		  shall be used for projects specified in the table that appears under the
		  heading Congressionally Directed Energy Efficiency and Renewable Energy
		  Projects in the report of the Committee on Appropriations of the United
		  States Senate to accompany this Act.
			Electricity delivery and energy
		  reliability
			For Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment, and
		  other expenses necessary for electricity delivery and energy reliability
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $179,483,000, to
		  remain available until expended: 
		  Provided, That, within the funding
		  available funding the Secretary shall establish an independent national energy
		  sector cyber security organization to institute research, development and
		  deployment priorities, including policies and protocol to ensure the effective
		  deployment of tested and validated technology and software controls to protect
		  the bulk power electric grid and integration of smart grid technology to
		  enhance the security of the electricity grid: 
		  Provided further, That within 60
		  days of enactment, the Secretary shall invite applications from qualified
		  entities for the purpose of forming and governing a national energy sector
		  cyber organization that have the knowledge and capacity to focus cyber security
		  research and development and to identify and disseminate best practices;
		  organize the collection, analysis and dissemination of infrastructure
		  vulnerabilities and threats; work cooperatively with the Department of Energy
		  and other Federal agencies to identify areas where Federal agencies with
		  jurisdiction may best support efforts to enhance security of the bulk power
		  electric grid: 
		  Provided further, That, of the
		  amount appropriated in this paragraph,
		  $6,475,000 shall be used for projects specified
		  in the table that appears under the heading Congressionally Directed
		  Electricity Delivery and Energy Reliability Projects in the report of
		  the Committee on Appropriations of the United States Senate to accompany this
		  Act.
			Nuclear
		  energy
			(including transfer of funds)For Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment, and
		  other expenses necessary for nuclear energy activities in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the acquisition or condemnation of any real property or any facility
		  or for plant or facility acquisition, construction, or expansion, and the
		  purchase of not to exceed
		  36 passenger
		  motor vehicles, including one ambulance,
		  all for replacement only,
		  $761,274,000, to remain available until
		  expended: Provided, That, of the amount appropriated in this
		  paragraph, $2,000,000 shall be used for projects
		  specified in the table that appears under the heading Congressionally
		  Directed Nuclear Energy Projects in the report of the Committee on
		  Appropriations of the United States Senate to accompany this
		  Act.
			Fossil energy research and
		  development
			For necessary expenses in carrying out
		  fossil energy research and development activities, under the authority of the
		  Department of Energy Organization Act (Public Law 95–91), including the
		  acquisition of interest, including defeasible and equitable interests in any
		  real property or any facility or for plant or facility acquisition or
		  expansion, and for conducting inquiries, technological investigations and
		  research concerning the extraction, processing, use, and disposal of mineral
		  substances without objectionable social and environmental costs (30 U.S.C. 3,
		  1602, and 1603),
		  $699,200,000, to
		  remain available until expended: Provided, That for all
		  programs funded under Fossil Energy appropriations in this Act or any other
		  Act, the Secretary may vest fee title or other property interests acquired
		  under projects in any entity, including the United States: Provided
		  further, That, of the amount appropriated in this paragraph,
		  $27,300,000 shall be used for projects specified
		  in the table that appears under the heading Congressionally Directed
		  Fossil Energy Projects in the report of the Committee on Appropriations
		  of the United States Senate to accompany this
		  Act.
			Naval Petroleum and Oil Shale
		  Reserves
			For expenses necessary to carry out naval
		  petroleum and oil shale reserve activities, including the hire of passenger
		  motor vehicles,
		  $23,627,000, to
		  remain available until expended: Provided, That,
		  notwithstanding any other provision of law, unobligated funds remaining from
		  prior years shall be available for all naval petroleum and oil shale reserve
		  activities.
			Strategic Petroleum
		  Reserve
			For necessary expenses for Strategic
		  Petroleum Reserve facility development and operations and program management
		  activities pursuant to the Energy Policy and Conservation Act of 1975, as
		  amended (42 U.S.C. 6201 et seq.),
		  $259,073,000, to
		  remain available until expended.
			Northeast home heating oil
		  reserveFor necessary expenses
		  for Northeast Home Heating Oil Reserve storage, operation, and management
		  activities pursuant to the Energy Policy and Conservation Act,
		  $11,300,000, to
		  remain available until expended.
			Energy Information
		  Administration
			For necessary expenses in carrying out the
		  activities of the Energy Information Administration,
		  $110,595,000, to
		  remain available until expended.
			Non-Defense Environmental
		  Cleanup
			For Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses necessary for non-defense environmental cleanup activities in
		  carrying out the purposes of the Department of Energy Organization Act (42
		  U.S.C. 7101 et seq.), including the acquisition or condemnation of any real
		  property or any facility or for plant or facility acquisition, construction, or
		  expansion, $259,829,000, to
		  remain available until expended.
			Uranium Enrichment Decontamination and
		  Decommissioning Fund
			For necessary expenses in carrying out
		  uranium enrichment facility decontamination and decommissioning, remedial
		  actions, and other activities of title II of the Atomic Energy Act of 1954, and
		  title X, subtitle A, of the Energy Policy Act of 1992,
		  $588,322,000, to be
		  derived from the Uranium Enrichment Decontamination and Decommissioning Fund,
		  to remain available until expended.
			ScienceFor Department of Energy expenses including
		  the purchase, construction and acquisition of plant and capital equipment, and
		  other expenses necessary for science activities in carrying out the purposes of
		  the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or facility or for plant
		  or facility acquisition, construction, or expansion, and purchase of not to
		  exceed 50 passenger
		  motor vehicles for replacement only, including one law enforcement vehicle, two
		  ambulances, and three buses, $4,898,832,000, to
		  remain available until expended: Provided, That, of the amount
		  appropriated in this paragraph, $41,150,000
		  shall be used for projects specified in the table that appears under the
		  heading Congressionally Directed Science Projects in the report
		  of the Committee on Appropriations of the United States Senate to accompany
		  this Act.
			Nuclear waste disposalFor nuclear waste disposal activities to
		  carry out the purposes of the Nuclear Waste Policy Act of 1982, Public Law
		  97–425, as amended (the NWPA),
		  $98,400,000, to remain available until expended,
		  and to be derived from the Nuclear Waste Fund: 
		  Provided, That of the funds made
		  available in this Act for nuclear waste disposal and defense nuclear waste
		  disposal activities, 2.54 percent shall be provided to the Office of the
		  Attorney General of the State of Nevada solely for expenditures, other than
		  salaries and expenses of State employees, to conduct scientific oversight
		  responsibilities and participate in licensing activities pursuant to the NWPA: 
		  Provided further, That
		  notwithstanding the lack of a written agreement with the State of Nevada under
		  section 117(c) of the NWPA, 0.51 percent shall be provided to Nye County,
		  Nevada, for on-site oversight activities under section 117(d) of the NWPA: 
		  Provided further, That of the funds
		  made available in this Act for nuclear waste disposal and defense nuclear waste
		  disposal activities, 4.57 percent shall be provided to affected units of local
		  government, as defined in the NWPA, to conduct appropriate activities and
		  participate in licensing activities under Section 116(c) of the NWPA: 
		  Provided further, That of the
		  amounts provided to affected units of local government, 7.5 percent of the
		  funds provided for the affected units of local government shall be made
		  available to affected units of local government in California with the balance
		  made available to affected units of local government in Nevada for distribution
		  as determined by the Nevada affected units of local government: 
		  Provided further, That of the funds
		  made available in this Act for nuclear waste disposal and defense nuclear waste
		  disposal activities, 0.25 percent shall be provided to the affected
		  Federally-recognized Indian tribes, as defined in the NWPA, solely for
		  expenditures, other than salaries and expenses of tribal employees, to conduct
		  appropriate activities and participate in licensing activities under section
		  118(b) of the NWPA: 
		  Provided further, That
		  notwithstanding the provisions of chapters 65 and 75 of title 31, United States
		  Code, the Department shall have no monitoring, auditing or other oversight
		  rights or responsibilities over amounts provided to affected units of local
		  government: 
		  Provided further, That the funds
		  for the State of Nevada shall be made available solely to the Office of the
		  Attorney General by direct payment and to units of local government by direct
		  payment: 
		  Provided further, That 4.57 percent
		  of the funds made available in this Act for nuclear waste disposal and defense
		  nuclear waste disposal activities shall be provided to Nye County, Nevada, as
		  payment equal to taxes under section 116(c)(3) of the NWPA: 
		  Provided further, That within 90
		  days of the completion of each Federal fiscal year, the Office of the Attorney
		  General of the State of Nevada, each affected Federally-recognized Indian
		  tribe, and each of the affected units of local government shall provide
		  certification to the Department of Energy that all funds expended from such
		  payments have been expended for activities authorized by the NWPA and this Act:
		  
		  Provided further, That failure to
		  provide such certification shall cause such entity to be prohibited from any
		  further funding provided for similar activities: 
		  Provided further, That none of the
		  funds herein appropriated may be: (1) used directly or indirectly to influence
		  legislative action, except for normal and recognized executive-legislative
		  communications, on any matter pending before Congress or a State legislature or
		  for lobbying activity as provided in 18 U.S.C. 1913; (2) used for litigation
		  expenses; or (3) used to support multi-State efforts or other coalition
		  building activities inconsistent with the restrictions contained in this Act: 
		  Provided further, That all proceeds
		  and recoveries realized by the Secretary in carrying out activities authorized
		  by the NWPA, including but not limited to, any proceeds from the sale of
		  assets, shall be available without further appropriation and shall remain
		  available until expended: 
		  Provided further, That no funds
		  provided in this Act or any previous Act may be used to pursue repayment or
		  collection of funds provided in any fiscal year to affected units of local
		  government for oversight activities that had been previously approved by the
		  Department of Energy, or to withhold payment of any such
		  funds.
			Title 17 innovative technology loan
		  guarantee programSuch sums as
		  are derived from amounts received from borrowers pursuant to section 1702(b)(2)
		  of the Energy Policy Act of 2005 under this heading in prior Acts, shall be
		  collected in accordance with section 502(7) of the Congressional Budget Act of
		  1974: 
		  Provided,, That for necessary
		  administrative expenses to carry out this Loan Guarantee program,
		  $43,000,000 is
		  appropriated, to remain available until expended: 
		  Provided further, That
		  $43,000,000 of the fees collected pursuant
		  to section 1702(h) of the Energy Policy Act of 2005 shall be credited as
		  offsetting collections to this account to cover administrative expenses and
		  shall remain available until expended, so as to result in a final fiscal year
		  2010
		  appropriations from the general fund estimated at not more than
		  $0.
			Advanced Technology Vehicles Manufacturing
		  Loan ProgramFor
		  administrative expenses in carrying out the Advanced Technology Vehicles
		  Manufacturing Loan Program, $20,000,000, to
		  remain available until expended.
			Departmental
		  administration
			(including transfer of funds)For salaries and expenses of the Department
		  of Energy necessary for Departmental Administration in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the hire of passenger motor vehicles and official reception and
		  representation expenses not to exceed
		  $293,684,000, to remain available until
		  expended, plus such additional amounts as necessary to cover increases in the
		  estimated amount of cost of work for others notwithstanding the provisions of
		  the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided,
		  That such increases in cost of work are offset by revenue increases of the same
		  or greater amount, to remain available until expended: 
		  Provided further, That moneys
		  received by the Department for miscellaneous revenues estimated to total
		  $119,740,000 in fiscal
		  year 2010 may be retained and used for
		  operating expenses within this account, and may remain available until
		  expended, as authorized by section 201 of Public Law 95–238, notwithstanding
		  the provisions of 31 U.S.C. 3302: Provided further, That the
		  sum herein appropriated shall be reduced by the amount of miscellaneous
		  revenues received during
		  2010, and any
		  related appropriated receipt account balances remaining from prior years'
		  miscellaneous revenues, so as to result in a final fiscal year
		  2010
		  appropriation from the general fund estimated at not more than
		  $173,944,000.
			Office of the inspector
		  generalFor necessary expenses
		  of the Office of the Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, as amended,
		  $51,927,000, to remain available until
		  expended.
			Atomic energy defense
		  activities
			National nuclear security
		  administration
			Weapons
		  Activities
			For Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other incidental expenses necessary for atomic energy defense weapons
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, the purchase of not to exceed one
		  ambulance; $6,468,267,000, to
		  remain available until expended.
			Defense Nuclear
		  Nonproliferation
			For Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other incidental expenses necessary for defense nuclear nonproliferation
		  activities, in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed one
		  passenger motor vehicle for replacement only,
		  $2,136,709,000, to
		  remain available until expended.
			Naval
		  Reactors
			For Department of Energy expenses necessary
		  for naval reactors activities to carry out the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by
		  purchase, condemnation, construction, or otherwise) of real property, plant,
		  and capital equipment, facilities, and facility expansion,
		  $973,133,000, to
		  remain available until expended.
			Office of the administratorFor necessary expenses of the Office of the
		  Administrator in the National Nuclear Security Administration, including
		  official reception and representation expenses not to exceed
		  $12,000,$420,754,000,
		  to remain available until expended.
			Environmental and other defense
		  activities
			Defense environmental
		  cleanup
			(including transfer of
		  funds)
			For Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses necessary for atomic energy defense environmental cleanup
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed four
		  ambulances and three passenger motor vehicles for replacement only,
		  $5,763,856,000, to
		  remain available until expended, of which
		  $463,000,000 shall be transferred to the
		  Uranium Enrichment Decontamination and Decommissioning Fund:
		  Provided, That, of the amount appropriated in this paragraph,
		  $4,000,000 shall be used for projects specified
		  in the table that appears under the heading Congressionally Directed
		  Defense Environmental Cleanup Projects in the report of the Committee
		  on Appropriations of the United States Senate to accompany this
		  Act.
			Other defense activitiesFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses, necessary for atomic energy defense, other defense activities,
		  and classified activities, in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed
		  12 passenger
		  motor vehicles for replacement only,
		  $854,468,000, to
		  remain available until expended: Provided, That of the amount
		  appropriated in this paragraph, $2,000,000 shall
		  be used for projects specified in the table that appears under the heading
		  Congressionally Directed Other Defense Activities Projects in
		  the report of the Committee on Appropriations of the United States Senate to
		  accompany this Act.
			Defense Nuclear Waste
		  Disposal
			For nuclear waste disposal activities to
		  carry out the purposes of Public Law 97–425, as amended, including the
		  acquisition of real property or facility construction or expansion,
		  $98,400,000, to
		  remain available until expended.
			Power marketing
		  administrations
			Bonneville power administration
		  fundExpenditures from the
		  Bonneville Power Administration Fund, established pursuant to Public Law
		  93–454, are approved for
		  the Leaburg Fish Sorter, the
		  Okanogan Basin Locally Adapted Steelhead Supplementation Program, and the
		  Crystal Springs Hatchery Facilities, and, in addition, for official
		  reception and representation expenses in an amount not to exceed
		  $1,500. During fiscal year
		  2010, no new
		  direct loan obligations may be made.
			Operation and Maintenance, Southeastern
		  Power Administration
			For necessary expenses of operation and
		  maintenance of power transmission facilities and of marketing electric power
		  and energy, including transmission wheeling and ancillary services pursuant to
		  section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the
		  southeastern power area,
		  $7,638,000, to
		  remain available until expended:
		  Provided, That
		  notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944,
		  up to $7,638,000 collected by the Southeastern
		  Power Administration from the sale of power and related services shall be
		  credited to this account as discretionary offsetting collections, to remain
		  available until expended for the sole purpose of funding the annual expenses of
		  the Southeastern Power Administration: Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2010
		  appropriation estimated at not more than $0: 
		  Provided further, That,
		  notwithstanding 31 U.S.C. 3302, up to
		  $70,806,000 collected
		  by the Southeastern Power Administration pursuant to the Flood Control Act of
		  1944 to recover purchase power and wheeling expenses shall be credited to this
		  account as offsetting collections, to remain available until expended for the
		  sole purpose of making purchase power and wheeling expenditures:
		  Provided further, That notwithstanding the provisions of 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944, all funds collected
		  by the Southeastern Power Administration that are applicable to the repayment
		  of the annual expenses of this account in this and subsequent fiscal years
		  shall be credited to this account as discretionary offsetting collections for
		  the sole purpose of funding such expenses, with such funds remaining available
		  until expended: Provided further, That for purposes of this
		  appropriation, annual expenses means expenditures that are generally recovered
		  in the same year that they are incurred (excluding purchase power and wheeling
		  expenses).
			Operation and maintenance, southwestern
		  power administrationFor
		  necessary expenses of operation and maintenance of power transmission
		  facilities and of marketing electric power and energy, for construction and
		  acquisition of transmission lines, substations and appurtenant facilities, and
		  for administrative expenses, including official reception and representation
		  expenses in an amount not to exceed in carrying out section 5 of the Flood
		  Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power
		  Administration,
		  $44,944,000, to
		  remain available until expended: Provided, That
		  notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944
		  (16 U.S.C. 825s), up to $31,868,000 collected by
		  the Southwestern Power Administration from the sale of power and related
		  services shall be credited to this account as discretionary offsetting
		  collections, to remain available until expended, for the sole purpose of
		  funding the annual expenses of the Southwestern Power Administration:
		  Provided further, That the sum herein appropriated for annual
		  expenses shall be reduced as collections are received during the fiscal year so
		  as to result in a final fiscal year 2010 appropriation estimated at not more
		  than $13,076,000: 
		  Provided further, That,
		  notwithstanding 31 U.S.C. 3302, up to
		  $38,000,000 collected
		  by the Southwestern Power Administration pursuant to the Flood Control Act of
		  1944 to recover purchase power and wheeling expenses shall be credited to this
		  account as offsetting collections, to remain available until expended for the
		  sole purpose of making purchase power and wheeling expenditures:
		  Provided further, That notwithstanding 31 U.S.C. 3302 and
		  section 5 of the Flood Control Act of 1944, all funds collected by the
		  Southwestern Power Administration that are applicable to the repayment of the
		  annual expenses of this account in this and subsequent fiscal years shall be
		  credited to this account as discretionary offsetting collections for the sole
		  purpose of funding such expenses, with such funds remaining available until
		  expended: Provided further, That for purposes of this
		  appropriation, annual expenses means expenditures that are generally recovered
		  in the same year that they are incurred (excluding purchase power and wheeling
		  expenses).
			Construction, rehabilitation, operation and
		  maintenance, western area power administrationFor carrying out the functions authorized by
		  title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152),
		  and other related activities including conservation and renewable resources
		  programs as authorized, including official reception and representation
		  expenses in an amount not to exceed $1,500,000;
		  $256,711,000 to remain
		  available until expended, of which
		  $245,216,000 shall be
		  derived from the Department of the Interior Reclamation Fund:
		  Provided, That notwithstanding 31 U.S.C. 3302, section 5 of
		  the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior
		  Department Appropriation Act, 1939 (43 U.S.C. 392a), up to
		  $147,530,000 collected by the Western Area Power
		  Administration from the sale of power and related services shall be credited to
		  this account as discretionary offsetting collections, to remain available until
		  expended, for the sole purpose of funding the annual expenses of the Western
		  Area Power Administration: Provided further, That the sum
		  herein appropriated for annual expenses shall be reduced as collections are
		  received during the fiscal year so as to result in a final fiscal year 2010
		  appropriation estimated at not more than
		  $109,181,000, of which
		  $97,686,000 is derived from the Reclamation
		  Fund: 
		  Provided further, That of the
		  amount herein appropriated,
		  $7,584,000 is for
		  deposit into the Utah Reclamation Mitigation and Conservation Account pursuant
		  to title IV of the Reclamation Projects Authorization and Adjustment Act of
		  1992: 
		  Provided further, That
		  notwithstanding 31 U.S.C. 3302, up to
		  $349,807,000 collected
		  by the Western Area Power Administration pursuant to the Flood Control Act of
		  1944 and the Reclamation Project Act of 1939 to recover purchase power and
		  wheeling expenses shall be credited to this account as offsetting collections,
		  to remain available until expended for the sole purpose of making purchase
		  power and wheeling expenditures: Provided
		  further, That of the amount herein appropriated, up to
		  $18,612,000 is provided on a nonreimbursable
		  basis for environmental remediation at the Basic Substation site in Henderson,
		  Nevada: Provided further, That notwithstanding 31 U.S.C. 3302,
		  section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of
		  the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), funds
		  collected by the Western Area Power Administration from the sale of power and
		  related services that are applicable to the repayment of the annual expenses of
		  this account in this and subsequent fiscal years shall be credited to this
		  account as discretionary offsetting collections for the sole purpose of funding
		  such expenses, with such funds remaining available until expended:
		  Provided further, That for purposes of this appropriation,
		  annual expenses means expenditures that are generally recovered in the same
		  year that they are incurred (excluding purchase power and wheeling
		  expenses).
			Falcon and Amistad Operating and
		  Maintenance Fund
			For operation, maintenance, and emergency
		  costs for the hydroelectric facilities at the Falcon and Amistad Dams,
		  $2,568,000, to remain
		  available until expended, and to be derived from the Falcon and Amistad
		  Operating and Maintenance Fund of the Western Area Power Administration, as
		  provided in section
		  2 of the Act of June 18, 1954
		  (68 Stat. 255) as amended: Provided, That notwithstanding the
		  provisions of that Act and of 31 U.S.C. 3302, up to
		  $2,348,000 collected by the Western Area Power
		  Administration from the sale of power and related services from the Falcon and
		  Amistad Dams shall be credited to this account as discretionary offsetting
		  collections, to remain available until expended for the sole purpose of funding
		  the annual expenses of the hydroelectric facilities of these Dams and
		  associated Western Area Power Administration activities: Provided
		  further, That the sum herein appropriated for annual expenses shall be
		  reduced as collections are received during the fiscal year so as to result in a
		  final fiscal year 2010 appropriation estimated at not more than
		  $220,000: Provided further,
		  That notwithstanding the provisions of section 2 of the Act of June 18, 1954
		  (68 Stat. 255) as amended, and 31 U.S.C. 3302, all funds collected by the
		  Western Area Power Administration from the sale of power and related services
		  from the Falcon and Amistad Dams that are applicable to the repayment of the
		  annual expenses of the hydroelectric facilities of these Dams and associated
		  Western Area Power Administration activities in this and subsequent fiscal
		  years shall be credited to this account as discretionary offsetting collections
		  for the sole purpose of funding such expenses, with such funds remaining
		  available until expended: Provided further, That for purposes
		  of this appropriation, annual expenses means expenditures that are generally
		  recovered in the same year that they are incurred.
			Federal energy regulatory
		  commission
			Salaries and expensesFor necessary expenses of the Federal Energy
		  Regulatory Commission to carry out the provisions of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by
		  5 U.S.C. 3109, the hire of passenger motor vehicles, and official reception and
		  representation expenses not to exceed
		  $3,000,$298,000,000,
		  to remain available until expended: Provided, That
		  notwithstanding any other provision of law, not to exceed
		  $298,000,000 of revenues from fees and annual
		  charges, and other services and collections in fiscal year 2010 shall be
		  retained and used for necessary expenses in this account, and shall remain
		  available until expended: Provided further, That the sum
		  herein appropriated from the general fund shall be reduced as revenues are
		  received during fiscal year 2010 so as to result in a final fiscal year 2010
		  appropriation from the general fund estimated at not more than
		  $0.
			General provisions, department of
		  energy
			301.None of the funds appropriated by this Act
			 may be used to prepare or initiate Requests For Proposals (RFPs) for a program
			 if the program has not been funded by Congress.
			302.None of the funds appropriated by this Act
			 may be used—
				(1)to augment the funds made available for
			 obligation by this Act for severance payments and other benefits and community
			 assistance grants under section 4604 of the Atomic Energy Defense Act (50
			 U.S.C. 2704) unless the Department of Energy submits a reprogramming request to
			 the appropriate congressional committees; or
				(2)to provide enhanced severance payments or
			 other benefits for employees of the Department of Energy under such section;
			 or
				(3)develop or implement a workforce
			 restructuring plan that covers employees of the Department of Energy.
				303.The unexpended balances of prior
			 appropriations provided for activities in this Act may be available to the same
			 appropriation accounts for such activities established pursuant to this title.
			 Available balances may be merged with funds in the applicable established
			 accounts and thereafter may be accounted for as one fund for the same time
			 period as originally enacted.
			304.None of the funds in this or any other Act
			 for the Administrator of the Bonneville Power Administration may be used to
			 enter into any agreement to perform energy efficiency services outside the
			 legally defined Bonneville service territory, with the exception of services
			 provided internationally, including services provided on a reimbursable basis,
			 unless the Administrator certifies in advance that such services are not
			 available from private sector businesses.
			305.When the Department of Energy makes a user
			 facility available to universities or other potential users, or seeks input
			 from universities or other potential users regarding significant
			 characteristics or equipment in a user facility or a proposed user facility,
			 the Department shall ensure broad public notice of such availability or such
			 need for input to universities and other potential users. When the Department
			 of Energy considers the participation of a university or other potential user
			 as a formal partner in the establishment or operation of a user facility, the
			 Department shall employ full and open competition in selecting such a partner.
			 For purposes of this section, the term user facility includes,
			 but is not limited to: (1) a user facility as described in section 2203(a)(2)
			 of the Energy Policy Act of 1992 (42 U.S.C. 13503(a)(2)); (2) a National
			 Nuclear Security Administration Defense Programs Technology Deployment
			 Center/User Facility; and (3) any other Departmental facility designated by the
			 Department as a user facility.
			306.Funds appropriated by this or any other
			 Act, or made available by the transfer of funds in this Act, for intelligence
			 activities are deemed to be specifically authorized by the Congress for
			 purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414)
			 during fiscal year 2010 until the enactment of the Intelligence Authorization
			 Act for fiscal year 2010.
			307.Of the funds made available by the
			 Department of Energy for activities at Government-owned, contractor-operated
			 laboratories funded in this Act or subsequent Energy and Water Development
			 Appropriations Acts, the Secretary may authorize a specific amount, not to
			 exceed 8 percent of such funds, to be used by such laboratories for laboratory
			 directed research and development: Provided, That the
			 Secretary may also authorize a specific amount not to exceed 4 percent of such
			 funds, to be used by the plant manager of a covered nuclear weapons production
			 plant or the manager of the Nevada Site Office for plant or site directed
			 research and development.
			308.Not to exceed 5 per centum, or
			 $100,000,000, of any appropriation, whichever is
			 less, made available for Department of Energy activities funded in this Act or
			 subsequent Energy and Water Development Appropriations Acts may hereafter be
			 transferred between such appropriations, but no such appropriation, except as
			 otherwise provided, shall be increased or decreased by more than 5 per centum
			 by any such transfers, and request of such transfers shall be submitted
			 promptly to the Committees on Appropriations of the House and Senate.
			309.(a)Subject to subsection (b), no funds
			 appropriated or otherwise made available by this Act or any other Act may be
			 used to record transactions relating to the increase in borrowing authority or
			 bonds outstanding at any time under the Federal Columbia River Transmission
			 System Act (16 U.S.C. 838 et seq.) referred to in section 401 of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 140) under a funding account, subaccount, or fund symbol other than the
			 Bonneville Power Administration Fund Treasury account fund symbol.
				(b)Funds appropriated or otherwise made
			 available by this Act or any other Act may be used to ensure, for purposes of
			 meeting any applicable reporting provisions of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115), that the Bonneville
			 Power Administration uses a fund symbol other than the Bonneville Power
			 Administration Fund Treasury account fund symbol solely to report accrued
			 expenditures of projects attributed by the Administrator of the Bonneville
			 Power Administration to the increased borrowing authority.
				(c)This section is effective for fiscal year
			 2010 and subsequent fiscal years.
				310.None of the funds made available by this
			 Act may be used to make a grant allocation, discretionary grant award,
			 discretionary contract award, Other Transaction Agreement, or to issue a letter
			 of intent totaling in excess of $1,000,000, or
			 to announce publicly the intention to make such an award, including a contract
			 covered by the Federal Acquisition Regulation, unless the Secretary of Energy
			 notifies the Committees on Appropriations of the Senate and the House of
			 Representatives at least 3 full business days in advance of making such an
			 award or issuing such a letter: 
			 Provided, That if the Secretary
			 of the Department of Energy determines that compliance with this section would
			 pose a substantial risk to human life, health, or safety, an award may be made
			 without notification and the Committees on Appropriations of the Senate and the
			 House of Representatives shall be notified not later than 5 full business days
			 after such an award is made or letter issued.
			311.(a)In any fiscal year in which the Secretary
			 of Energy determines that additional funds are needed to reimburse the costs of
			 defined benefit pension plans for contractor employees, the Secretary may
			 transfer not more than 1 percent from each appropriation made available in this
			 and subsequent Energy and Water Development Appropriation Acts to any other
			 appropriation available to the Secretary in the same Act for such
			 reimbursements.
				(b)Where the Secretary recovers the costs of
			 defined benefit pension plans for contractor employees through charges for the
			 indirect costs of research and activities at facilities of the Department of
			 Energy, if the indirect costs attributable to defined benefit pension plan
			 costs in a fiscal year are more than charges in fiscal year 2008, the Secretary
			 shall carry out a transfer of funds under this section.
				(c)In carrying out a transfer under this
			 section, the Secretary shall use each appropriation made available to the
			 Department in that fiscal year as a source for the transfer, and shall reduce
			 each appropriation by an equal percentage, except that appropriations for which
			 the Secretary determines there exists a need for additional funds for pension
			 plan costs in that fiscal year, as well as appropriations made available for
			 the Power Marketing Administrations, the title XVII loan guarantee program, and
			 the Federal Energy Regulatory Commission, shall not be subject to this
			 requirement.
				(d)Each January, the Secretary shall report to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 on the state of defined benefit pension plan liabilities in the Department for
			 the preceding year.
				(e)This transfer authority does not apply to
			 supplemental appropriations, and is in addition to any other transfer authority
			 provided in this or any other Act. The authority provided under this section
			 shall expire on September 30, 2015.
				IV
			Independent
		  agencies
			Appalachian regional
		  commissionFor expenses
		  necessary to carry out the programs authorized by the Appalachian Regional
		  Development Act of 1965, as amended, for necessary expenses for the Federal
		  Co-Chairman and the Alternate on the Appalachian Regional Commission, for
		  payment of the Federal share of the administrative expenses of the Commission,
		  including services as authorized by 5 U.S.C. 3109, and hire of passenger motor
		  vehicles, $76,000,000, to remain available until
		  expended: Provided, That any congressionally directed spending
		  shall be taken from within that State's allocation in the fiscal year in which
		  it is provided.
			Defense nuclear facilities safety
		  board
			Salaries and expensesFor necessary expenses of the Defense
		  Nuclear Facilities Safety Board in carrying out activities authorized by the
		  Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441,
		  $26,086,000, to remain available until
		  expended.
			Delta regional
		  authority
			Salaries and expensesFor necessary expenses of the Delta Regional
		  Authority and to carry out its activities, as authorized by the Delta Regional
		  Authority Act of 2000, as amended, notwithstanding sections 382C(b)(2),
		  382F(d), 382M, and 382N of said Act,
		  $13,000,000, to remain available until
		  expended.
			Denali commissionFor expenses of the Denali Commission
		  including the purchase, construction, and acquisition of plant and capital
		  equipment as necessary and other expenses,
		  $11,965,000, to remain available until expended,
		  notwithstanding the limitations contained in section 306(g) of the Denali
		  Commission Act of 1998.
			Nuclear regulatory
		  commission
			Salaries and expensesFor necessary expenses of the Commission in
		  carrying out the purposes of the Energy Reorganization Act of 1974, as amended,
		  and the Atomic Energy Act of 1954, as amended, including official
		  representation expenses (not to exceed $25,000),
		  $1,061,000,000, to remain available until
		  expended: Provided, That of the amount appropriated herein,
		  $29,000,000 shall be derived from the Nuclear
		  Waste Fund: Provided further, That revenues from licensing
		  fees, inspection services, and other services and collections estimated at
		  $902,402,000 in fiscal year 2010 shall be
		  retained and used for necessary salaries and expenses in this account,
		  notwithstanding 31 U.S.C. 3302, and shall remain available until expended:
		  Provided further, That the sum herein appropriated shall be
		  reduced by the amount of revenues received during fiscal year 2010 so as to
		  result in a final fiscal year 2010 appropriation estimated at not more than
		  $158,598,000: Provided further,
		  That of the amounts appropriated, $10,000,000 is
		  provided to support university research and development in areas relevant to
		  their respective organization's mission, and
		  $5,000,000 is to support a Nuclear Science and
		  Engineering Grant Program that will support multiyear projects that do not
		  align with programmatic missions but are critical to maintaining the discipline
		  of nuclear science and engineering.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, as amended,
		  $10,860,000, to remain available until expended:
		  Provided, That revenues from licensing fees, inspection
		  services, and other services and collections estimated at
		  $9,774,000 in fiscal year 2010 shall be retained
		  and be available until expended, for necessary salaries and expenses in this
		  account, notwithstanding 31 U.S.C. 3302: Provided further,
		  That the sum herein appropriated shall be reduced by the amount of revenues
		  received during fiscal year 2010 so as to result in a final fiscal year 2010
		  appropriation estimated at not more than
		  $1,086,000.
			Nuclear waste technical review
		  board
			Salaries and expensesFor necessary expenses of the Nuclear Waste
		  Technical Review Board, as authorized by Public Law 100–203, section 5051,
		  $3,891,000, to be derived from the Nuclear Waste
		  Fund, and to remain available until expended.
			Office of the federal coordinator for
		  alaska natural gas transportation projectsFor necessary expenses for the Office of the
		  Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to
		  the Alaska Natural Gas Pipeline Act of 2004,
		  $4,466,000 until expended:
		  Provided, That any fees, charges, or commissions received
		  pursuant to section 802 of Public Law 110–140 in fiscal year 2010 in excess of
		  $4,683,000 shall not be available for obligation
		  until appropriated in a subsequent Act of
		  Congress.
			General
		  Provision
			401.Section 382B of the Delta Regional
			 Authority Act of 2000 is amended by deleting (c)(1) and inserting in lieu
			 thereof the following:  ‘(1)
			 In
			 general—voting.—A decision by the Authority shall require the
			 affirmative vote of the Federal cochairperson and a majority of the State
			 members (not including any member representing a State that is delinquent under
			 subsection (g)(2)(C)) to be effective. .
			V
			General
		  provisions
			501.None of the funds appropriated by this Act
			 may be used in any way, directly or indirectly, to influence congressional
			 action on any legislation or appropriation matters pending before Congress,
			 other than to communicate to Members of Congress as described in 18 U.S.C.
			 1913.
			502.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in this Act or any other appropriation Act.
				This Act may be cited as the
		  Energy and Water Development and
		  Related Agencies Appropriations Act,
		  2010.
				
	
		July 9, 2009
		Read twice and placed on
		  the calendar
	
